Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.

Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 02/11/21 & 06/03/21 have being considered by the examiner and made of record in the application file. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification
5.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprises” in line 4. Correction is required.  
Appropriate correction is required. See MPEP § 608.01(b).


Claim Objections 
6.	Claims 15-16 are objected to because of the following informalities:  
7.	Claim 15 recites, “A computer program product comprising a non-transitory computer readable medium storing a computer program, comprising computer readable code units which when executed on a user equipment causes the user equipment to perform the method of claim 1.” It is recommended to change to, 
“A computer program product comprising a non-transitory computer readable medium storing a computer program, comprising computer readable code units which when executed on a user equipment causes the user equipment to perform  the steps of; 
receiving, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier, wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier, and a notification relating to a change of a multicast channel of the carrier; and
behaving as if at least two fields relating to indication of said at least two emergency notifications are set to one in a paging message for the user equipment, when the bit is set to one.”
8.	Claim 16 recites, “A computer program product comprising a non-transitory computer readable medium storing a computer program, comprising computer readable code units which when executed on a radio network node causes the radio network node to perform the method  claim 5.” It is recommended to change to, 
“A computer program product comprising a non-transitory computer readable medium storing a computer program, comprising computer readable code units which when executed on a radio network node causes the radio network node to perform  the steps of;
sending, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier, wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier, and
 a notification relating to a change of a multicast channel of the carrier.


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
10.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Maattanen et al. (U.S. Patent No. 10, 945, 099 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the second application are drawn to the "same invention" as the first application or patent.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claims 1: Maattanen discloses a method performed by a user equipment, wherein the user equipment operates on a carrier configured for multimedia broadcast multicast services, the method comprising: receiving, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier, wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier, and a notification relating to a change of a multicast channel of the carrier; and behaving as if at least two fields relating to indication of said at least two emergency notifications are set to one in a paging message for the user equipment, when the bit is set to one (See Claim 1).
Regarding claims 2: Maattanen discloses The method of claim 1, wherein said at least two emergency notifications comprises an Earthquake and Tsunami Warning System (ETWS) notification and a Commercial Mobile Alert System (CMAS) notification (See Claim 2).
Regarding claims 3: Maattanen discloses The method of claim 1, wherein the bit is a second but least significant bit of the downlink control information (See Claim 3).
Regarding claims 4: Maattanen discloses The method of claim 1, wherein the behaving comprises searching, in the carrier, for said at least two emergency notifications (See Claim 4).
Regarding claims 5: Maattanen discloses a method, performed by a radio network node, wherein the radio network node manages a carrier configured for multimedia broadcast multicast services, the method comprising: sending, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier, wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier, and a notification relating to a change of a multicast channel of the carrier (See Claim 5).
Regarding claims 6: Maattanen discloses The method of claim 5, wherein said at least two emergency notifications comprises an Earthquake and Tsunami Warning System (ETWS) notification and a Commercial Mobile Alert System (CMAS) notification (See Claim 6).
Regarding claims 7: Maattanen discloses The method of claim 5, wherein the bit is a second but least significant bit of the downlink control information (See Claim 7).
Regarding claims 8: Maattanen discloses a user equipment is configured for operation on a carrier configured for multimedia broadcast multicast services, wherein the user equipment is configured for: receiving, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier, wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier, and a notification relating to a change of a multicast channel of the carrier, and behaving as if at least two fields relating to indication of said at least two emergency notifications are set to one in a paging message for the user equipment, when the bit is set to one (See Claim 8).
Regarding claims 9: Maattanen discloses The user equipment of claim 8, wherein said at least two emergency notifications comprises an Earthquake and Tsunami Warning System (ETWS) notification and a Commercial Mobile Alert System (CMAS) notification (See Claim 9).
Regarding claims 10: Maattanen discloses The user equipment of claim 8, wherein the bit is a second but least significant bit of the downlink control information (See Claim 10).
Regarding claims 11: Maattanen discloses The user equipment of claim 8, wherein the user equipment is configured for behaving as if at least two fields relating to indication of said at least two emergency notifications are set to one in the paging message by searching, in the carrier, for said at least two emergency notifications (See Claim 11).
Regarding claims 12: Maattanen discloses a radio network node is configured for managing a carrier configured for multimedia broadcast multicast services, wherein the radio network node is configured for: sending, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier, wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier, and a notification relating to a change of a multicast channel of the carrier (See Claim 12).
Regarding claims 13: Maattanen discloses The radio network node of claim 12, wherein said at least two emergency notifications comprises an Earthquake and Tsunami Warning System (ETWS) notification and a Commercial Mobile Alert System (CMAS) notification (See Claim 13).
Regarding claims 14: Maattanen discloses The radio network node of claim 12, wherein the bit is a second but least significant bit of the downlink control information (See Claim 14).
Regarding claims 15: Maattanen discloses a computer program product comprising a non-transitory computer readable medium storing a computer program, comprising computer readable code units which when executed on a user equipment causes the user equipment to perform the method of claim 1 (See Claim 15).
Regarding claims 16: Maattanen discloses a computer program product comprising a non-transitory computer readable medium storing a computer program, comprising computer readable code units which when executed on a radio network node causes the radio network node to perform the method of claim 5 (See Claim 16).


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
12.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
13.	Claims 1 & 8 recites, "receiving, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier…” in lines 4-5 and in lines 4-5 respectively. In view of above, it is NOT clear whether “using” is related to “receiving” or to “information”
14.	Claim 15 is also rejected for the same reason as claims 1 & 8 above. 
15.	Claims 5 & 12 recites, "sending, on a physical downlink control channel of the carrier, downlink control information using a multicast network identifier…” in lines 4-5 and in lines 4-5 respectively. In view of above, it is NOT clear whether “using” is related to “sending” or to “information”
16.	Claim 16 is also rejected for the same reason as claims 5 & 12 above. 
17.	Claims 2-4, 6-7, 9-11 & 13-14 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 1, 5, 8 & 12.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pazos et al. (hereinafter referred as Pazos) U.S. Patent Application Publication # 2014/0134970 A1.
Regarding claims 1 & 8: Pazos discloses a user equipment/a method (See FIG. 12 & Para. 0101; a User Equipment (UE) 1200) is configured for operation on a carrier configured for multimedia broadcast multicast services (See Para. 0062; Multimedia broadcast multicast service (MBMS) and utilizing eNBs to communicate with subscribers UEs), wherein the user equipment is configured for:
receiving, on a physical downlink control channel of the carrier (See Para. 0050 & 0112; receiving on a PDCCH and the system uses the same time and frequency scheduling for ETWS/CMAS transmission. This is accomplished via dynamic scheduling (PDCCH). Thus, the PDCCH is considered as a PDCCH), downlink control information (corresponds to SIB) (See Para. 0062; the UE receives system information block (SIB) from the serving eNB over a non-eMBMS channel) using a multicast network identifier (corresponds to RNTI) (See Para. 0112; the system information (SI)-radio network temporary ID (RNTI) is already the same across all cells. Thus, the system uses the same time and frequency scheduling for ETWS/CMAS transmission), wherein the downlink control information comprises a bit (See Para. 0088; an explicit indication, such as a flag or control bit is added in the SIB to indicate or promote the UE to enable eMBMS emergency services) indicating whether or not at least two emergency notifications are broadcast on the carrier, and a notification relating to a change of a multicast channel of the carrier (See Para. 0062, 0097; the UE obtain a TMGI associated with various different types of emergency content available through the emergency service and the UE would then tune to an eMBMS proving the various different type of emergency services. Therefore, the TMGI and emergency content are considered a two emergency notifications that are indicated by the control bit), and
behaving as if at least two fields relating to indication of said at least two emergency notifications are set to one in a paging message for the user equipment, when the bit is set to one (See Para. 0097; the UE obtain a TMGI associated with various different types of emergency content available through the emergency service in response to receiving the emergency indication. And the UE would then tune to an eMBMS proving the various different type of emergency content associated with the emergency notification. Thus, the UE behaves as if two notifications are received: a TMGI notification and emergency content notification). 
Regarding claims 2 & 9: Pazos discloses a user equipment/a method.
Moreover, Pazos discloses a user equipment/a method, wherein said at least two emergency notifications comprises an Earthquake and Tsunami Warning System (ETWS) notification and a Commercial Mobile Alert System (CMAS) notification (See Para. 0076; ETWS and CMAS).
Regarding claims 3 & 10: Pazos discloses a user equipment/a method.
Moreover, Pazos discloses a user equipment/a method, wherein the bit is a second but least significant bit of the downlink control information (See Para. 0088; ca flag or control bit and SIB).
Regarding claims 4 & 11: Pazos discloses a user equipment/a method.
Moreover, Pazos discloses a user equipment/a method, wherein the behaving comprises searching, in the carrier, for said at least two emergency notifications (See Para. 0062, 0097; the UE obtain a TMGI associated with various different types of emergency content available through the emergency service and the UE would then tune to an eMBMS proving the various different type of emergency content associated with the emergency notification. Thus, the UE searches for the TMGI and said emergency content).
Regarding claims 5 & 12: Pazos discloses radio network node (See FIG. 3 & Para. 0059; base station (i.e., eNB)) is configured for managing a carrier configured for multimedia broadcast multicast services (See Para. 0062; Multimedia broadcast multicast service (MBMS) and utilizing eNBs to communicate with subscribers UEs), wherein the radio network node is configured for:
sending, on a physical downlink control channel of the carrier (See Para. 0050 & 0112; the ENB send on a PDCCH and the system uses the same time and frequency scheduling for ETWS/CMAS transmission. This is accomplished via dynamic scheduling (PDCCH). Thus, the PDCCH is considered as a PDCCH), downlink control information (corresponds to SIB) (See Para. 0062; the serving eNB send the UE system information block (SIB) over a non-eMBMS channel) using a multicast network identifier (corresponds to RNTI) (See Para. 0112; the system information (SI)-radio network temporary ID (RNTI) is already the same across all cells. Thus, the system uses the same time and frequency scheduling for ETWS/CMAS transmission), wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier (See Para. 0062, 0097; the UE obtain a TMGI associated with various different types of emergency content available through the emergency service and the UE would then tune to an eMBMS proving the various different type of emergency services. Therefore, the TMGI and emergency content are considered a two emergency notifications that are indicated by the control bit), and 
a notification relating to a change of a multicast channel of the carrier (See Para. 0078 & Para. 0096; the eNB sends a paging message to notify the UE of the emergency information. Sending the emergency notification via a MCCH notification signaling the presence of the reserved TMGI). 
Regarding claims 6 & 13: Pazos discloses a user equipment/a method.
Moreover, Pazos discloses a user equipment/a method, wherein said at least two emergency notifications comprises an Earthquake and Tsunami Warning System (ETWS) notification and a Commercial Mobile Alert System (CMAS) notification (See Para. 0076; ETWS and CMAS).
Regarding claims 7 & 14: Pazos discloses a user equipment/a method.
Moreover, Pazos discloses a user equipment/a method, wherein the bit is a second but least significant bit of the downlink control information (See Para. 0088; ca flag or control bit and SIB).
Regarding claim 15: Pazos discloses a computer program product comprising a non-transitory computer readable medium (See FIG. 3; UE 110 has a memory 342) storing a computer program, comprising computer readable code units which when executed on a user equipment (See FIG. 3; UE 110) causes the user equipment to perform the steps of: 
receiving, on a physical downlink control channel of the carrier (See Para. 0050 & 0112; receiving on a PDCCH and the system uses the same time and frequency scheduling for ETWS/CMAS transmission. This is accomplished via dynamic scheduling (PDCCH). Thus, the PDCCH is considered as a PDCCH), downlink control information (corresponds to SIB) (See Para. 0062; the UE receives system information block (SIB) from the serving eNB over a non-eMBMS channel) using a multicast network identifier (corresponds to RNTI) (See Para. 0112; the system information (SI)-radio network temporary ID (RNTI) is already the same across all cells. Thus, the system uses the same time and frequency scheduling for ETWS/CMAS transmission), wherein the downlink control information comprises a bit (See Para. 0088; an explicit indication, such as a flag or control bit is added in the SIB to indicate or promote the UE to enable eMBMS emergency services) indicating whether or not at least two emergency notifications are broadcast on the carrier, and a notification relating to a change of a multicast channel of the carrier (See Para. 0062, 0097; the UE obtain a TMGI associated with various different types of emergency content available through the emergency service and the UE would then tune to an eMBMS proving the various different type of emergency services. Therefore, the TMGI and emergency content are considered a two emergency notifications that are indicated by the control bit), and
behaving as if at least two fields relating to indication of said at least two emergency notifications are set to one in a paging message for the user equipment, when the bit is set to one (See Para. 0097; the UE obtain a TMGI associated with various different types of emergency content available through the emergency service in response to receiving the emergency indication. And the UE would then tune to an eMBMS proving the various different type of emergency content associated with the emergency notification. Thus, the UE behaves as if two notifications are received: a TMGI notification and emergency content notification). 
Regarding claim 16: Pazos discloses a computer program product comprising a non-transitory computer readable medium (See FIG. 3; Base station 120 has a memory 382) storing a computer program, comprising computer readable code units which when executed on a radio network node  (See FIG. 3; Base station 120) causes the radio network node  to perform the steps of: 
sending, on a physical downlink control channel of the carrier (See Para. 0050 & 0112; the ENB send on a PDCCH and the system uses the same time and frequency scheduling for ETWS/CMAS transmission. This is accomplished via dynamic scheduling (PDCCH). Thus, the PDCCH is considered as a PDCCH), downlink control information (corresponds to SIB) (See Para. 0062; the serving eNB send the UE system information block (SIB) over a non-eMBMS channel) using a multicast network identifier (corresponds to RNTI) (See Para. 0112; the system information (SI)-radio network temporary ID (RNTI) is already the same across all cells. Thus, the system uses the same time and frequency scheduling for ETWS/CMAS transmission), wherein the downlink control information comprises a bit indicating whether or not at least two emergency notifications are broadcast on the carrier (See Para. 0062, 0097; the UE obtain a TMGI associated with various different types of emergency content available through the emergency service and the UE would then tune to an eMBMS proving the various different type of emergency services. Therefore, the TMGI and emergency content are considered a two emergency notifications that are indicated by the control bit), and 
a notification relating to a change of a multicast channel of the carrier (See Para. 0078 & Para. 0096; the eNB sends a paging message to notify the UE of the emergency information.

Conclusion
20.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Kubota et al. 2016/0234735 A1 (Title: System information updating) (See Para. 0093, 0098 & 0117).
	B.	Yi et al. 2016/0227602 A1 (Title: Method and apparatus for wireless communication) (See FIG. 3, Para. 0050-0051 & 0107).
	C.	Ryu et al. 2016/0205661 A1 (Title: Method for transmitting paging and apparatus for supporting the same wireless communication system) (See FIG. 1, Para. 0105, 0113 & 0293).

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469